     2:19-cv-02685-E



 1
2
3
4
5
6
                         UNITED STATES DISTRICT COURT
7
                       CENTRAL DISTRICT OF CALIFORNIA
8
9 JANET MIRIAM BRIDGES,                       Case No.: 2:19-cv-02685-E

10               Plaintiff,                               } ORDER AWARDING
                                              EQUAL ACCESS TO JUSTICE ACT
11         vs.                                ATTORNEY FEES AND EXPENSES
                                              PURSUANT TO 28 U.S.C. § 2412(d)
12 ANDREW SAUL,                               AND COSTS PURSUANT TO 28
   Commissioner of Social Security,           U.S.C. § 1920
13
             Defendant
14
15
16         Based upon the parties' Stipulation for the Award and Payment of Equal
17 Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,800.00 as
19 authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
20 by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
21   DATE: /~Z7~21~
22
                              T    ONORABLE CHARLES F. EICK
23                            UNITED STATES MAGISTRATE JUDGE
24
25
26

                                            -1-
:as~12:19-cv-02685-E



 1   Respectfully submitted,

 2 LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/'~occ~ elsc

 4 Young C o
   Attorney for plaintiff Janet Miriam Bridges
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
